Citation Nr: 0431971	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right first metacarpal with degenerative 
joint disease (DJD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and from October 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased rating for his service-
connected residuals of a fracture of the right first 
metacarpal with DJD.  He was afforded a VA examination in 
February 2003.  The examiner said that the veteran had some 
notable swelling over the fifth [sic] metacarpal area.  The 
veteran was noted to have difficulty in touching his thumb to 
his fingers but was able to "get it done."  The examiner 
also said that the veteran was able to grip things without 
any problem but had decreased grip strength against any kind 
of resistance.  No atrophy of the hand was noted.  The 
examiner provided diagnoses of status post old fracture of 
the right first metacarpal with essentially normal 
radiographic examination; and, de Quervain's tenosynovitis 
present on clinical assessment.

The examiner provided an addendum to his report in July 2003.  
The examiner noted that the veteran was service-connected for 
a fracture of the first metacarpal, which was not the thumb.  
He said it was the bone beneath the thumb and, in his 
opinion, had very little to do with the actual range of 
motion of the thumb.  The examiner noted that the February 
2003 report incorrectly noted swelling over the fifth rather 
than the first metacarpal area.  He repeated his finding that 
the veteran could touch his right thumb to all of his fingers 
on the right hand.  Finally, the examiner said that the 
veteran's diagnoses remained the same.

The veteran testified at a Travel Board hearing in October 
2004.  He said that the pain in his right thumb had increased 
since his examination in February 2003.  He said that he was 
no longer able to touch his thumb to his fingers on his right 
hand.  The veteran said that he had previously been employed 
as a carpenter but had not been able to work for the past two 
years because of the pain in his right thumb.  He also said 
that the increased pain had forced him to try and do most 
things with his left hand, even though he was right hand 
dominant.  The veteran related that he could not hold a cup 
of coffee in his hand.  He said that he had been seen at a VA 
facility for his complaints in May or June of 2004.  Finally, 
the veteran said that he had applied for Social Security 
Administration (SSA) disability benefits.

In light of the veteran's testimony and the length of time 
since his last VA examination, a new examination is required 
to address the veteran's complaints of increased disability.  
Further, he said he received treatment at a VA facility in 
May or June of 2004.  Those records must be obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The last VA treatment records in the 
claims file are dated in March 2003.

Finally, the veteran said he has applied for SSA disability 
benefits.  The SSA must be contacted and a copy of any 
decision in the veteran's case should be obtained, along with 
the medical evidence relied on by the SSA.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.

2.  The RO should obtain from the SSA the 
ALJ decision and records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
examination to assess the current status 
of his service-connected residuals of a 
fracture of the right first metacarpal 
with DJD.  The claims file and a copy of 
this remand should be made available to 
the examiner for review as part of the 
examination process.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  A 
range of motion study must be conducted 
and all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, fatigability, 
etc.  A complete rationale for all 
opinions expressed must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
This should include consideration of 
whether or not the veteran's claim should 
be referred for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


